In re Ross, Susan Diane Starks; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, Family Court For The Parish Of East Baton Rouge, No. 122,169; to the Court of Appeal, First Circuit, No.2001 CA 2691.
In Re: Susan Ross applying for Writ of Certiorari and/or Review No. 122,169 on the docket of the Family Court for the Parish of East Baton Rouge and No.2001CA2691 on the docket of the Court of Appeal, First Circuit, State of Louisiana.
And, whereas, the Court has this date, pursuant to Article 5, Section 5, of the Constitution of Louisiana, made and issued the following order, to wit — “ It is ordered that the writ of review issue; that the District Court and the Court of Appeal send up the record in Duplicate of the case; and that counsel for all parties be notified.”
Now, therefore, the said District Court and the Court of Appeal is hereby commanded, in the name of the State of Louisiana and of this Honorable Court, to send *749up forthwith to this Court, at the City of New Orleans, the record in duplicate of the above entitled case.